Citation Nr: 9920972	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  93-12 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.

2.  Entitlement to an increased rating for a low back 
disability, currently rated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1976.  He also had reserve service with periods of active 
duty for training, including from July 14, 1990, to July 27, 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for a low back disability, then 
described as a compressive fracture of the L4 vertebra, and 
assigned a 10 percent disability rating.  Also in that 
decision, the RO continued a previous denial of service 
connection for hearing loss.  In a January 1994 rating 
decision, the RO increased the disability rating for the low 
back disability, then described as a fracture of L4 with 
lumbar paravertebral myositis and L4 radiculopathy, to 60 
percent.  The veteran has continued his appeal regarding the 
back disability, and is seeking a rating in excess of 60 
percent for that disability.


FINDINGS OF FACT

1.  The RO denied service connection for hearing loss in an 
October 1976 rating decision.  The veteran did not perfect an 
appeal from that decision.

2.  Since the October 1976 rating decision, VA has received 
evidence not previously of record that is relevant and 
probative regarding the veteran's claim for service 
connection for hearing loss.

3.  Audiological testing showed that the veteran had 
bilateral hearing loss prior to entering service.

4.  The evidence does not show that the veteran's hearing 
loss increased during service.

5.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased rating for a low back disability.

6.  The veteran's low back disability residual to an L4 
fracture is currently manifested by low back pain with 
radiation into the left leg, muscle spasm, and limitation of 
motion of lumbar spine, without spinal cord involvement or 
demonstrable deformity of the L4 vertebral body.


CONCLUSIONS OF LAW

1.  The October 1976 rating decision denying service 
connection for hearing loss is a final decision.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.302 (1998).

2.  Evidence received since the October 1976 rating decision 
denying service connection for hearing loss is new and 
material; the veteran's claim for that benefit is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran's hearing loss was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.306 (1998).

4.  The criteria for a disability rating in excess of 60 
percent for a low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 
5292, 5293 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The veteran is seeking service connection for bilateral 
hearing loss.  Service connection has already been 
established for the veteran's tinnitus, which is currently 
rated as 10 percent disabling.  In an October 1976 rating 
decision, the Board denied the veteran's claim for service 
connection for hearing loss, finding that the veteran's mild 
bilateral hearing loss had existed prior to his service.  The 
veteran filed a notice of disagreement with the October 1976 
rating decision, and the RO issued a Statement of the Case.  
The veteran did not continue his appeal by filing a 
substantive appeal, however, so the October 1976 rating 
decision became a final decision.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302 (1998).

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. § 5108 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
ruled that, if the Board determines that new and material 
evidence has been submitted, the case must be reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, and which is 
neither cumulative nor redundant.  38 C.F.R. § 3.156 (1996).  
In order to be considered new, evidence must not merely 
summarize or repeat evidence submitted in previous 
proceedings.  See Wilisch v. Derwinski, 2 Vet. App. 191, 193 
(1992).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis (not only since the time that the claim was last 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  In October 1990, the veteran requested to reopen his 
claim for service connection for hearing loss, asserting that 
his hearing loss had been aggravated in service.  In an 
August 1992 rating decision, the RO continued the denial of 
service connection.  The veteran filed a timely notice of 
disagreement and formal appeal with the 1992 decision, so 
that decision did not become final.  The October 1976 rating 
decision is the only final denial of the veteran's hearing 
loss claim.  Therefore, the Board will address his request to 
reopen based on whether new and material evidence has been 
submitted since the October 1976 decision.

Prior to October 1976, the evidence regarding the veteran's 
hearing loss claim consisted mainly of his service medical 
records.  After October 1976, post-service medical records 
were added, along with hearing testimony from the veteran.  
The new evidence included the veteran's assertions regarding 
how his hearing loss had been aggravated during service.  The 
Board finds that the new evidence is relevant, or material, 
to the veteran's claim.  As new and material evidence has 
been presented, the Board reopens the claim for service 
connection for hearing loss, and will adjudicate that claim 
on its merits.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court 
addressed due process considerations that are raised when the 
Board addresses a question that has not been addressed by the 
RO, as when the Board considers a claim on its merits when 
the RO considered only whether there was new and material 
evidence to reopen a previously denied claim.  In this case, 
the RO addressed the merits of the hearing loss claim in its 
August 1992, despite the existence of the previous denial in 
1976.  The Board, in its May 1995 remand, instructed the RO 
to inform the veteran of the law regarding reopening previous 
final denials.  As the veteran has received relevant 
information and an opportunity to present evidence and 
arguments both for reopening and for service connection on 
the merits, the Board finds that the veteran will not be 
prejudiced by the Board's present action in considering the 
claim on its merits.


Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Service connection for hearing loss is 
regulated at 38 C.F.R. § 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385 (1998).

In Hensley v. Brown, 5 Vet.App. 155 (1993), the Court noted 
that 38 C.F.R. § 3.385, "does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service."  5 Vet.App. at 159.  The Court explained 
that:

[W]hen audiometric test results at a 
veteran's separation from service do not 
meet the regulatory requirements for 
establishing a "disability" at that 
time, he or she may nevertheless 
establish service connection for a 
current hearing disability by submitting 
evidence that the current disability is 
causally related to service.

5 Vet.App. at 160.

A veteran will be considered to have been in sound condition 
when examined and accepted for service, except as to 
disorders noted at entrance into service, or when clear and 
unmistakable evidence demonstrates that the disability 
existed prior to service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (1998).  A preexisting injury or disease will be 
considered to have been aggravated by service when there is 
an increase in disability during service; unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306 (1998).

In this case, the veteran was noted to have hearing loss when 
he entered service, and the notation was recorded in the 
report of his entrance examination, in April 1974.  In the 
audiological evaluation in that examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30

40
LEFT
30
35
30

35

Treatment notes in the veteran's service medical records 
reflect that the veteran was seen in November 1974, when, 
during physical training, he felt a sudden onset of pressure 
in his ears, accompanied by hearing loss, dizziness, and 
mental confusion.  It was reported that the symptoms subsided 
shortly after the veteran arrived at the dispensary.  The 
veteran was seen on several more occasions during service for 
tinnitus and hearing loss.  Examiners found that he had high 
frequency hearing loss, thought to be probably secondary to 
noise.  He was placed on a profile to avoid exposure to loud 
noises, and to wear ear plugs when exposed to any significant 
noise.  On audiological evaluation in his service separation 
examination in March 1976, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
40
LEFT
20
25
20
30
40

After service, on VA examination in April 1978, the veteran 
reported left ear tinnitus and bilateral hearing loss.  On 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
40
LEFT
30
30
30
45
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 86 percent in the left ear.

Over the years since service, VA and private medical records 
have shown an ongoing diagnosis of bilateral sensorineural 
hearing loss, with worsening over time.  On VA audiological 
evaluation in April 1981, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
45
LEFT
20
25
25
45
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.  
High frequency sensorineural hearing loss was diagnosed.

The veteran was fitted for hearing aids in 1990.  In June 
1990, VA audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
50
70
LEFT
55
50
55
60
90

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 80 percent in the left ear.

In a private audiological evaluation in December 1994, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
105
95
95
100
105
LEFT
105
105
100
100
105

Speech audiometry revealed speech recognition ability of 4 
percent in the right ear and of 4 percent in the left ear.

In a November 1992 hearing at the RO, the veteran reported 
that during service he was stationed in Germany, where he 
served in combat engineering.  The veteran reported that 
before service he never felt any pain in his ears or heard 
any unusual sounds.  He reported that when he was examined 
for entrance in service, he was not told that he had any 
hearing loss.  He reported that during his service in 
Germany, while he was running as part of physical training, 
he felt a sudden sensation like an explosion in his ears.  He 
reported that he could not hear anything afterwards.  He 
reported that his hearing gradually returned the same day, 
but that he after that heard buzzing sounds and felt 
dizziness and a loss of balance.  He reported that since 
service his symptoms of tinnitus and dizziness had continued 
and worsened.

The veteran has stated that he was not aware of hearing loss 
before service, and that he was not informed that any hearing 
loss had been discovered on his entrance examination.  
Nonetheless, the report of the veteran's entrance examination 
recorded test results showing bilateral hearing loss.  The 
Board accepts the objective examination evidence that a 
hearing loss was present when the veteran entered service.

Service connection for aggravation during service of a 
disability that existed prior to service is possible when the 
preexisting disability worsened during service.  In this 
case, the evidence indicates that the veteran's hearing loss 
did not increase during his service.  While the incident in 
which the veteran felt sudden pressure in his ears is 
reflected in his service medical records, the hearing loss 
shown on testing in the veteran's separation examination is 
not worse than the hearing loss found in the entrance 
examination.  Post-service medical records show increasing 
hearing loss over time, but there is no competent evidence 
that links the increasing disability to the veteran's 
service.  As the preponderance of the evidence indicates that 
the veteran's hearing loss neither began nor worsened during 
service, the claim for service connection for hearing loss is 
denied.

Low Back

The veteran is seeking an increased rating for his service-
connected low back disability.  He contends that his 
disability due to his low back disorder has worsened.  A 
claim for an increased rating for a disability is generally 
well grounded when an appellant indicates that the severity 
of the disability has increased.  See Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992). As the veteran claims that 
his low back disability has worsened, the Board finds that 
his claim for an increased rating is well grounded, within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  When a 
veteran has presented a well grounded claim, VA has a duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of that claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The veteran is service connected for disability residual to a 
low back injury that occurred during active duty for training 
in the reserves in July 1990.  Service medical records 
reflect that during a nighttime training exercise, the 
veteran fell down a slope, and struck his back and sacral 
area.  The veteran's low back disability has been evaluated 
based on the residuals of a compression fracture of the L4 
vertebra, and based on the manifestations of lumbosacral 
radiculopathy and lumbar paravertebral myositis.  The 
disability is currently rated as 60 percent disabling under 
Diagnostic Codes 5285 and 5293.

Under Diagnostic Code 5285, residuals of a vertebra fracture 
are rated as follows:

With cord involvement, bedridden, or 
requiring long leg braces  
........................................... 100 percent

Consider special monthly compensation; 
with lesser involvements rate for limited 
motion, nerve paralysis.

Without cord involvement; abnormal 
mobility requiring neck brace (jury mast)  
................................  60 
percent

In other cases rate in accordance with 
definite limited motion or muscle spasm, 
adding 10 percent for demonstrable 
deformity of vertebral body.

38 C.F.R. § 4.71a, Diagnostic Code 5285 (1998).

Limitation of motion of the lumbar spine is ratable at 40 
percent if severe, 20 percent if moderate, and 10 percent if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).  
Under Diagnostic Code 5293, intervertebral disc syndrome is 
rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  ......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
  ...................................................... 40 percent

Moderate; recurring attacks  
......................... 20 percent

Mild  
...........................................
................. 10 percent

Postoperative, cured  
...................................... 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

In July 1990, VA treatment records reported that the veteran 
had sustained trauma to his back in a fall, and that x-rays 
had revealed an L4 lateral compression fracture with pedicle 
involvement.  The veteran was found to be neurologically 
intact.  Use of a lumbosacral corset was prescribed.  VA and 
private treatment and examination notes indicated that in the 
years following the 1990 injury, the veteran continued to 
have moderate to severe low back pain and radiculopathy, with 
pain into the left leg.  In some reports it was noted that he 
used a cane to assist with walking.

On VA examination in October 1992, the veteran reported low 
back pain with prolonged sitting, standing, bending, and 
lifting.  He reported pain, tingling, and numbness radiating 
into the left leg.  Examination revealed pain to pressure and 
moderate spasm of the lumbar paravertebral muscles.  Movement 
of the lumbar spine was painful, and limited to 80 degrees of 
flexion, 10 degrees of extension, 20 degrees of lateral 
bending to each side, and 45 degrees of rotation to each 
side.  There was no muscle atrophy or weakness in the lower 
extremities.  There was pain on straight leg raising.  EMG 
showed denervation at the L4 level.

On VA examination in October 1995, the veteran reported that 
he had low back pain with radiation into the anterior aspect 
of the left leg.  The veteran reported that the left leg pain 
was accompanied by weakness, numbness, and cramps.  He 
indicated that the pain worsened with prolonged walking.  The 
examining physician noted tenderness to palpation and severe 
muscle spasm of the lumbar paravertebral muscles.  The range 
of motion of the lumbar spine was to 27 degrees of flexion, 
17 degrees of extension, 15 degrees of left lateral flexion, 
10 degrees of right lateral flexion, and 20 degrees of 
rotation to each side.  There was objective evidence of 
exquisite pain on all movements of the lumbar spine.  There 
was no muscle atrophy of the lower extremities, and there was 
normal muscle strength in the legs.  Straight leg raising was 
positive in the right leg.  There was a diminished right 
Achilles muscle reflex, and diminished pinprick and smooth 
sensation on the S1 dermatome on the right foot, thought to 
suggest damage of the right S1 nerve root.  X-rays showed no 
evidence of deformity of the L4 vertebral body.

The medical evidence indicates that the fracture of the 
veteran's L4 vertebra does not involve the spinal cord.  
There is evidence of severe limitation of motion of the 
lumbar spine, and muscle spasm and painful motion.  While the 
maximum rating for limitation of motion is 40 percent under 
Diagnostic Code 5292, a maximum rating of 60 percent is 
provided under Diagnostic Code 5293.  The veteran's combined 
symptoms, including his limitation of motion, radiating pain, 
pain on motion and diminished endurance, are sufficient to 
warrant the 60 percent rating that is currently assigned.  
The medical evidence does not show that a rating higher than 
60 percent is warranted.

In a May 1995 remand, the Board instructed that a 
determination be made as to whether there was a demonstrable 
deformity of the L4 vertebral body.  In the October 1995 VA 
examination, lumbar spine x-rays were taken, and the examiner 
stated the opinion that the x-rays showed no evidence of 
vertebral body deformity in the L4 vertebra.  Therefore, an 
additional 10 percent rating under Diagnostic Code 5285 is 
not warranted.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action on this question.  VAOPGCPREC. 6-96 (1996).  
Based on the preponderance of the evidence, the Board finds 
that a rating in excess of 60 percent for the veteran's low 
back disorder is not warranted.  Therefore, the claim for an 
increased rating is denied.


ORDER

The previously denied claim for service connection for 
hearing loss is reopened.

Entitlement to service connection for hearing loss is denied.

Entitlement to a disability rating in excess of 60 percent 
for a low back disability is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

